Citation Nr: 9924651	
Decision Date: 08/30/99    Archive Date: 09/08/99

DOCKET NO.  92-15 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Whether the veteran is competent for Department of Veterans 
Affairs (VA) purposes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Neil S. Reiter, Counsel






INTRODUCTION

The veteran served on active duty from January 1976 to 
August 1978.  He has been granted service connection for 
schizophrenia.  The disability has been evaluated as 
100 percent disabling since November 1983.  

The veteran was rated as incompetent for VA purposes from 
April 1984 until he was rated as competent as of December 3, 
1990.  In a rating in June 1991, the regional office again 
rated the veteran incompetent for VA purposes.  The veteran 
appealed this determination.  

This case was remanded by the Board of Veterans' Appeals (the 
Board) in June 1993 and February 1997 in order to secure 
additional information and to ensure due process.  After the 
Board's recent remand, additional information was received.  
The regional office then determined that the veteran 
continued to be incompetent for VA purposes, and returned the 
case to the Board for appellate consideration.  


FINDINGS OF FACT

1.  The regional office has obtained all the relevant 
evidence necessary for an equitable disposition of the 
present appeal.  

2.  The veteran has been granted service connection for 
schizophrenia which has been evaluated as 100 percent 
disabling since November 1983.  

3.  On a VA examination in May 1991, the veteran was found 
incompetent to handle his financial affairs.  

4.  He was found unready for vocational rehabilitation 
training in 1994 because of his psychiatric disability.  

5.  The veteran currently lives with his brother and sister-
in-law, and he has a representative payee for the Social 
Security benefits he has been awarded.  

6.  While there has been some recent improvement, the veteran 
has not yet shown that he possessed the mental capacity to 
contract or to manage his financial affairs, including 
disbursement of funds, without limitation and supervision.  


CONCLUSION OF LAW

The veteran lacks the mental capacity to contract or to 
manage his financial affairs, including disbursement of 
funds, without limitation.  38 U.S.C.A. § 5107 (West 1991); 
38 C.F.R. §§ 3.353, 13.55, 13.56 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On appeal, the veteran maintains that he has the mental 
competence to handle all of his finances.  He maintains that 
he is capable of handling his weekly allowance, and that he 
is able to pay his bills, including credit card bills, 
without help.  

I.  Background.  

In a rating in March 1984, the veteran was granted service 
connection for schizophrenia.  This disability has been 
evaluated as 100 percent disabling since November 18, 1983.  

In a rating in April 1984, the veteran was determined to be 
incompetent for VA purposes.  Aside from a short period of 
time, the veteran was hospitalized at Colorado State Hospital 
from January 1983, pursuant to court proceedings, for 
schizophrenia, manifested by paranoid ideation and being a 
danger to others, until early 1989 when he was released for a 
period of trial independent living.  He then received a 
weekly allowance of $125 weekly to handle his small bills.  
He did well, except for a short period in September 1989 when 
he needed to be rehospitalized for paranoid thoughts.  He was 
stabilized and resided in an apartment through most of 1990, 
driving his own car and managing his finances.  He returned 
to the hospital periodically for medication.  In late 1990, 
the hospital staff recommended to the Court that he be 
discharged from the hospital, and the Court so ordered.  

On a VA examination in January 1991, the veteran understood 
the amounts that he was entitled to receive from the VA and 
Social Security.  He reported that he was taking courses at 
the local community college.  He indicated that his mother 
was staying with him and that he had been dating a woman who 
lived in his apartment building.  He reported that he 
maintained a checking account, managed his school work and 
student loans, and managed payment on auto and insurance 
bills.  He also reported having credit cards which he was 
apparently handling satisfactorily.  He expressed confidence 
that he would be able to handle his VA check adequately.  He 
indicated that he was still taking medication.  Mental status 
examination showed no delusional or paranoid ideation.  The 
examiner expressed the opinion that the veteran was competent 
to handle his financial affairs.  

In a rating in February 1991, the regional office determined 
that the veteran was competent for VA purposes.  

A field investigation was conducted in April 1991.  The 
examiner reported that the veteran lived in a two-bedroom 
apartment of a large complex, and that the apartment was not 
being kept well.  The examiner concluded that the veteran was 
not managing his financial affairs well, especially financial 
decisions concerning his car.  The fiduciary bank that was 
handling his money was concerned because the veteran had 
incurred repair bills exceeding the value of the car.  The 
veteran's car was still not driveable, and the veteran was 
being forced to take buses and cabs.  He was receiving $180 
weekly for food and incidentals, but often asked the 
fiduciary for additional money.  It was noted that the 
veteran wanted to go to the commissary at the military 
installation to save money on food, but that he would need to 
pay for a bus trip for the long distance to the commissary.  
The examiner expressed the opinion that it would not be 
economically viable to pay for the bus trip merely to save a 
small amount by buying groceries at the commissary.  The 
examiner questioned whether the veteran was budgeting his 
weekly funds well, since he frequently needed to ask for more 
money for various items.  It was also noted that the veteran 
had been in trouble with his credit cards a few months 
previously and the fiduciary needed to pay off these credit 
card bills.  The veteran then obtained two new credit cards 
and reinstated other credit cards.  

On a VA examination in May 1991, the veteran's history, 
including the recent report by the field examiner, was 
reviewed.  It was further noted that the veteran had spent 
$600 or $700 through credit card purchases in an attempt to 
relocate a blind aunt from Minnesota to Colorado, and that 
such relocation efforts had been unsuccessful.  The examiner 
noted that the veteran was seeing a counselor on an 
outpatient basis every two weeks, and that his medications 
had been reviewed at the beginning of 1991.  The veteran had 
ideas of entering a new business enterprise, and wanted to 
invest money in it.  He also indicated that he felt some 
responsibility to support his mother who was 50 years of age 
and staying with him occasionally.  He also had his potential 
business partner move in with him.  There was further 
indication that the veteran had been spending $180 weekly, 
and that he was unable to carefully budget this money.  He 
complained of increasing irritability, and there was evidence 
of some suspicious and paranoid ideation.  The veteran stated 
that he did not take his medications on occasion.  The 
examiner concluded that the veteran was not competent to 
handle his funds.  It was noted that the veteran did not seem 
to be spending his money wisely, and that he had a number of 
projects and people who were leaning on him for money, so 
that it seemed that he could very easily overspend without 
someone protecting him.  

In a rating in June 1991, the regional office determined that 
the veteran was incompetent to handle his financial affairs.  

The veteran appealed.  He designated an attorney to represent 
him.  In early 1993, the attorney petitioned the Board to 
withdraw from the case because the veteran had failed to 
cooperate with him.  The attorney noted that the veteran had 
moved without providing his address.  The Board later granted 
the attorney's motion to withdraw.  

Subsequently, Social Security reported that the veteran was 
receiving Social Security disability benefits.  Social 
Security provided medical records relating to the veteran's 
psychiatric disability in the 1980's.  In addition, in 
September 1996, Social Security reported that the veteran had 
a representative payee for Social Security benefits.  It was 
indicated that he was not receiving direct payment.  

A field investigation was conducted in April 1994.  The field 
examiner reported that the veteran was living with his 
brother in a private residence, and that the court-appointed 
guardian, a bank, was managing the veteran's money.  The 
veteran received $100 weekly for personal expenses, and the 
bank paid the veteran's brother $400 monthly for rent.  The 
veteran reported that he was not taking any medication.  The 
examiner indicated that the veteran was oriented in all 
spheres.  The veteran understood the expenses that he was 
currently incurring and knew the amount that he was entitled 
to receive from Social Security and the VA.  When the 
examiner questioned the veteran as to how he used the money, 
he had difficulty receiving answers from the veteran.  The 
veteran's brother admitted that the veteran had had some 
recent unusual expenses, and that he needed to help his 
brother, loaning him some money.  

The veteran did have a child, and the bank was sending child 
support money to the child's mother.  The veteran had 
obtained an old truck to drive, but the examiner felt that 
this truck was unsuitable for the veteran.  It was noted that 
the field examiner had helped the veteran file for vocational 
rehabilitation training benefits.  The field examiner 
concluded that the veteran did not yet appear to be a good 
decision-maker, and was not able to make simple decisions or 
follow through on various items.  

Vocational rehabilitation records were received showing that 
the veteran was seen for initial evaluation in July 1994.  It 
was recommended that he have psychological evaluation prior 
to career development, as he did not appear to have realistic 
vocational planning goals.  In September 1994, it was further 
noted that he had not followed through on counseling 
assignments and was unable to keep track of appointments.  It 
was believed that he was unlikely to be successful in an 
educational program, and assistance under the vocational 
rehabilitation program was not approved.

The veteran was hospitalized for nearly a week in October 
1994 at a VA medical facility because of difficulty sleeping, 
intermittent suicidal feelings, and feelings of depression.  
It was noted that he was living with his brother, but that 
they had recently had a fight.  He was stabilized, and 
transferred to another VA hospital, with a diagnosis of 
schizo-affective disorder.  It was indicated that he was not 
competent to handle his own funds.  

Financial reports were received from the conservator bank for 
the period between 1992 and 1996 showing that the veteran 
received $100 or $125 weekly for personal expenses, and that 
the bank paid other amounts for child support, the veteran's 
rent, and other major expenses for the period.  In 1996, the 
veteran's guardian was changed to the public guardian, Clark 
County.  

In a rating in September 1996, the veteran's incompetency 
rating was confirmed.  

In 1997, a search for the veteran's guardianship file 
indicated that it was lost.  A partial copy of a March 1996 
field examination report shows that the veteran had improved.  
The veteran was paying his bills without being prompted 
except for his rent.  He was conscious of the need to pay on 
time.  It was noted that the field examiner was recommending 
to the guardian that the veteran receive $300 weekly.  It was 
further noted that the veteran was approaching the ability to 
qualify for supervised direct pay status, but that more time 
was needed to assess the veteran.  

The guardian provided an accounting for the period from 
September 1997 to November 1998 showing that the veteran was 
receiving $300 weekly for personal expenses.  The guardian 
was receiving the veteran's Social Security and VA checks.  
The guardianship account was paying the veteran 's child 
support and dispensing occasional sums for various expenses.  

A field investigation was conducted in November 1998.  The 
examiner reported that he had given the veteran one hour 
notice, and that when he arrived, the veteran appeared in 
clean street clothes and displayed good hygiene.  The veteran 
reported that he was taking his medication.  The examiner 
found him to be oriented in all spheres and aware of his 
surroundings.  He was able to carry a conversation and was 
current with events locally and nationally.  

The field examiner indicated that the veteran was aware of 
the sources of his income and contacted the guardian for 
payment of unusual expenses.  The guardian reported that the 
veteran was well organized.  The veteran reported that he was 
receiving $300 weekly, and from this money, he paid his share 
of rent, utilities, and a cable bill.  He also managed to 
save some money.  He was residing with his brother and 
sister-in-law, and there were no adverse conditions noted.  

The field examiner indicated that the veteran was 
sufficiently capable to be placed in a supervised direct pay 
status.  The examiner discussed with the veteran the need to 
keep the VA informed of his whereabouts at all times, to 
establish a checking account, and to make arrangements to 
insure that child support payments were taken care of 
automatically.  

Thereafter, VA payments were no longer made to the guardian, 
but were made to the veteran on the basis of a supervised 
direct payment plan.  

II.  Analysis.  

A mentally incompetent person is one who because of injury or 
disease lacks the mental capacity to contract or to manage 
his or her own affairs, including disbursement of funds 
without limitations.  Unless the medical evidence is clear, 
convincing and leaves no doubt as to the person's 
incompetency, the rating agency will make no determination of 
incompetency without a definite expression regarding the 
question by the responsible medical authorities.  Where 
reasonable doubt arises regarding a beneficiary's mental 
capacity to contract or to manage his or her own affairs, 
including the disbursement of funds without limitation, such 
doubt will be resolved in favor of competency.  38 C.F.R. 
§ 3.353.  

With regard to a person who is incompetent, the regional 
office is authorized to pay such person directly if they are 
under supervision (supervised direct payment).  VA benefits 
payable to a veteran rated incompetent may be paid directly 
to the veteran in such amount as the veteran's service 
officer determines the veteran is able to manage with 
continuing supervision.  38 C.F.R. §§ 13.55, 13.56.  

In this case, the veteran was found competent for VA purposes 
in a rating in February 1991.  However, a field investigation 
in April 1991 and a VA examination in May 1991 showed that 
the veteran was having difficulties handling his financial 
affairs.  He was not budgeting well, and his debt was 
increasing.  In addition, there were signs that his 
psychiatric disability was creating some instability.  The VA 
examiner in May 1991 expressed the opinion that the veteran 
was not competent for VA purposes, as he was not competent to 
handle his financial affairs.  

For the next several years, it is indicated that the veteran 
continued to have some problems handling routine financial 
transactions in his daily life.  He also had problems in 1994 
attempting to enter the vocational rehabilitation program.  
He was excluded from receiving vocational rehabilitation 
training because he had unrealistic ideas relating to such 
training, and because he could not follow up with 
appointments and instructions.  He was also hospitalized for 
a period of time in 1994 because of exacerbation of his 
psychiatric symptoms.  The VA hospital in late 1994 indicated 
that the veteran was not competent for VA purposes and not 
competent to handle his financial affairs.  

There is sufficient medical evidence based on the VA 
examination in May 1991 and the VA period of hospitalization 
in late 1994 that the veteran has not been mentally capable 
of contracting or managing his affairs, including 
disbursements of funds without limitation since June 1991.  
He has received supervision from 1991 through 1998.  
Recently, he has improved, and began receiving VA funds 
directly on a trial basis under supervision (supervised 
direct payment).  However, in the past, periods of direct pay 
have been brief and unsuccessful.  

This appeal has been pending since 1991.  The Board has 
considered the need to reach a decision on the basis of the 
current record.  On the basis of the current record, the 
veteran is still not competent for VA purposes.  Presently, 
the medical evidence establishes that he is not competent to 
handle his affairs until this period of supervision is 
extended for a sufficient amount of time.  Obviously, if the 
supervised pay status continues, and is successful, then the 
veteran's competency can be reviewed.  


ORDER

The veteran is presently not competent for VA purposes.  The 
benefit sought on appeal is denied.  



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals




 

